DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “halt term” in claims 6-7 is used by the claim to appears to mean “the first term and second term of a drive signal” or “the third term and the fourth term of a drive signal”, while the accepted meaning is “a term that stops [something].” The term is indefinite because the specification does not clearly redefine the term. A search of “halt term” in the USPTO database that includes US and foreign patents turned up two patent documents: the instant application’s PG-Pub and its corresponding European Application. Thus, the phrase is not understood to those skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0232611 to Sasaki et al. (hereinafter referred to as “Sasaki”) in view of US Patent Application Publication No. 2017/0224990 to Goldwasser et al. (hereinafter referred to as “Goldwasser”).
Referring to claim 1, Sasaki discloses a living body stimulation device (e.g., abstract: stimulation apparatus for a human patient) comprising an outputting unit that outputs a stimulation signal to a living body (e.g., paragraph [0057] and Fig. 1, 22A, 22B), wherein: the stimulation signal is a signal in which a positive pulse group and a negative pulse group appear alternately at predetermined intervals, the positive pulse group being constituted by a plurality of pulses whose potential rises toward the plus-side, the negative pulse group being constituted by a plurality of pulses whose potential falls toward the minus-side (e.g., Fig. 5, stimulation signal S (positive pulse group) and S’ (negative pulse group)); when a single period of the stimulation signal is divided into four terms consisting of a first term, a second term, a third term, and a fourth term, the positive pulse group appears in the first term and the second term, wherein, in the first term, the pulse width gradually widens, and in the second term, the pulse width gradually narrows in a manner that change-over-time thereof is reverse of the change-
With respect to claim 2, Sasaki in view of Goldwasser teaches the living body stimulation device according to claim 1, wherein, when the pulse width of the discharge pulse is defined as A and the pulse width of a first pulse in the positive pulse group or the negative pulse group is defined as B, A is set to less than or equal to B (e.g., Fig. 42D of Goldwasser). One of ordinary skill in the art would have further modified the stimulation signal of Sasaki in view of Goldwasser so that the discharge pulse is not as wide as the first pulse in positive group as taught by Goldwasser. 
As to claim 3, Sasaki in view of Goldwasser teaches the living body stimulation device according to claim 1, wherein the stimulation signal includes a discharge pulse group constituted by a plurality of the discharge pulses (e.g., paragraph [0839] of Goldwasser: one or more discharging pulse may be included within each pulse group to offset charge imbalance ). One of ordinary skill in the art would have further modified the stimulation signal of Sasaki in view of Goldwasser so that the discharge pulse one or more pulses as taught by Goldwasser.
Regarding claim 8, Sasaki discloses a living body stimulation device that outputs a stimulation signal to a living body (e.g., abstract: stimulation apparatus for a human patient), the living body stimulation device comprising: an output transformer (e.g., Fig. 1, 24 and paragraph [0057]); a first switch configured to pass, through a primary side of .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2015/0335888 to Demers et al. is directed to a transdermal neurostimulator adapted to reduce capacitive build-up and distortions in waveform using discharge pulses as shown in Fig. 12D (e.g., paragraphs [0256]-[0257]).
US Patent Application Publication No. 2005/0146308 to Quazi et al. is directed to a controller for permanent magnet alternator where distortion of a waveform is taught to be a result of completely discharging between successive pulses (e.g., paragraph [0110]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792